                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                       CIVIL ACTION NO. 5:15-CV-143-KDB-DCK

                TOMMY LEE BEAL,                                      )
                                                                     )
                                 Plaintiff,                          )
                                                                     )
                     v.                                              )       ORDER
                                                                     )
                C.R. BARD, INC. and BARD PERIPHERAL                  )
                VASCULAR, INC.,                                      )
                                                                     )
                                 Defendants.                         )
                                                                     )

                          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

               Vice and Affidavit” (Document No. 15) filed by Adrienne S. Blocker, concerning James Curtis

               Tanner on April 14, 2020. James Curtis Tanner seeks to appear as counsel pro hac vice for Plaintiff

               Tommy Beal.        Upon review and consideration of the motion, which was accompanied by

               submission of the necessary fee and information, the Court will grant the motion.

                          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

               For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. James Curtis

               Tanner is hereby admitted pro hac vice to represent Plaintiff Tommy Beal


Signed: April 15, 2020




                         Case 5:15-cv-00143-KDB-DCK Document 17 Filed 04/15/20 Page 1 of 1
